                                          Case 5:19-cv-08417-SVK Document 13 Filed 05/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ABELFATAH ELLAWENDY,                               Case No. 19-cv-08417-SVK
                                   8                    Plaintiff,
                                                                                            ORDER DIRECTING PLAINTIFF TO
                                   9             v.                                         RE-FILE SECOND AMENDED
                                                                                            COMPLAINT
                                  10     CSUMB POLICE DEPARTMENT, et al.,
                                                                                            Re: Dkt. No. 12
                                  11                    Defendants.

                                  12          On May 11, 2020, Plaintiff filed a second amended complaint in response to this Court’s
Northern District of California
 United States District Court




                                  13   April 10, 2020 screening order. Dkt. 11; Dkt. 12. Plaintiff’s amended complaint merely contains

                                  14   “amendments” to his first amended complaint and does not re-incorporate the allegations the

                                  15   Court deemed proper in the April 10, 2020 screening order. See Dkt. 12. “[T]he amended

                                  16   complaint should be a stand-alone document that includes all relevant factual allegations.” Hilton

                                  17   v. Pagani Worldwide LLC, 19-cv-01848-VC, 2019 WL 4729603, at *1 (N.D. Cal. July 30, 2019).

                                  18   Thus, for his complaint to be proper, Plaintiff may not rely on allegations made in earlier filings;

                                  19   rather, he must restate all relevant allegations clearly in the second amended complaint. If
                                       Plaintiff wishes to proceed with this action, he must file a proper amended complaint that includes
                                  20
                                       all relevant factual allegations by May 28, 2020. Defendants’ time to respond will run from the
                                  21
                                       date that such a properly amended complaint is filed.
                                  22
                                              SO ORDERED.
                                  23
                                       Dated: May 18, 2020
                                  24

                                  25

                                  26
                                                                                                     SUSAN VAN KEULEN
                                  27                                                                 United States Magistrate Judge

                                  28
